Title: Orders to Brigadier General Adam Stephen, 13 January 1777
From: Washington, George
To: Stephen, Adam

 

Sir
[Head Quarters, Morristown, 13 January 1777]

Inspect minutely into the State of the five Virginia Regiments now in the Jerseys—retain as many Officers as are necessary for the Men. send (if there are not already a sufficiency) enough to collect, and take care of those at the different hospitals—& otherwise stragled—and let the rest be sent to Virginia in order to Recruit for, and compleat their respective Regiments agreeable to the general Instructions herewith given you which, in these Regiments, are to be considered as local—that is, confined to the Commonwealth of Virginia.
No Regiment is to be left without a Field Officer where there is a possibility of avoiding it. In the Instance of Colo. Lawson I did, with great difficulty & reluctance, yield to his entreaties, & the peculiarity of his circumstances, but cannot permit another Regiment to be in the same situation when there is such urgent occasion for them, either in the Field, or in Quarters if we should be permitted to repair to them.
The Recruits should be sent forwd to their respective Regiments by fifties or upwards as they can be assembled in order that they may be properly provided and disciplind—& be in the way to resist the early attempts of the Enemy in the Spring.
Orders conformable to these you will furnish each Officer with whom you send out upon the Recruiting Service. Given at Head Quarters at Morris Town this 13th day of Jan. 1777.

Go: Washington

